Motions Granted; Appeals Dismissed and Memorandum Opinion filed
November 20, 2018




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00614-CR
                               NO. 14-18-00615-CR
                               NO. 14-18-00616-CR
                               NO. 14-18-00617-CR

                   EX PARTE KENISHIA SHANELL HILL

                  On Appeal from the 10th District Court
                         Galveston County, Texas
Trial Court Cause Nos. 16-CR-1747-83-1, 16-CR-1748-83-1, 16-CR-1749-83-1,
                           and 16-CR-1750-83-1


                 MEMORANDUM                      OPINION

      Appellant has signed and filed a written motion to dismiss her appeal in each
of the underlying matters. Tex. R. App. P. 42.2. Because this court has not delivered
an opinion, we grant appellant’s motion and dismiss the appeals.

                                  PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jewell
Do Not Publish – Tex. R. App. P. 47.2(b)